DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 5/28/2021 has been entered. Claims 1-17 remain pending in the application.

Response to Arguments
Applicant’s arguments on pages 9-10 with respect to claims 1-7 and 10-17 have been considered but are moot upon a further consideration and a new ground of rejection made under 35 U.S.C. 103 as being unpatentable over Canton (US PGPub 2015/0026269) in view of Sesha (US PGPub 2020/0073982).

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Canton (US PGPub 2015/0026269) in view of Sesha (US PGPub 2020/0073982).

Regarding claims 1, 11, 14 and 15, Canton teaches an answer message providing method of a computer apparatus comprising at least one processor (Canton, see abstract, System and Method for Incorporating Chat Elements Into a Communication Interface), the method comprising:
by the at least one processor (Canton, see figure 3, a peer-to-peer messaging server 302),
managing a plurality of chatrooms related to an instant messaging service in which users are able to participate (Canton, see paragraph 0056, The peer-to-peer messaging server 302 routes messages between the devices according to an IM protocol 304);
forwarding the query message outside of the first chatroom to second users of other computer apparatuses not participating in the first chatroom such that the query message is displayed on the other computer apparatuses through the instant messaging service (Canton, see paragraph 0063, A status post 400 is developed and in one exemplary embodiment, the update is initiated from the device 100 while in the IM application screen (e.g. updates screen 402). The first mobile device ;
receiving at least one answer message to the query message from at least one of the second users, respectively, while the at least one of the second users is not participating in the first chatroom (Canton, see paragraph 0064, Each exemplary device 202 is able to initiate and compose a response on the status update 400 received from the first mobile device 100 as 408 and 410 respectively); and
providing the received at least one answer message to be displayed through the first chatroom (Canton, see paragraph 0065, The chat stubs are displayed on the broadcasting device (e.g. mobile device 100) that generated the post 400 preferably in chronological order as 504 and 506 on the update screen 402).

Canton teaches the above yet fails to teach receiving a query message in a preset form from a first user through a first chatroom among the plurality of chatrooms in which the first user is participating.
Then Sesha teaches receiving a query message in a preset form from a first user through a first chatroom among the plurality of chatrooms in which the first user is participating (Sesha, see paragraph 0028, Method 200 begins with block 210, where the master chatbot 130 receives a query from a user. The query is a natural .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Canton with federated chatbots of Sesha, because doing so would make Canton more efficient in processing natural language queries addressed thereto to output natural language responses (Sesha, see paragraph 0001).

Regarding claims 2 and 16, Canton in view of Sesha teaches wherein the forwarding of the query message outside of the first chatroom to the second users comprises:
selecting the second users from among users of the instant messaging service (Sesha, see paragraph 0012, a given monitored device 120 may provide one or more micro chatbots 140 that are tailored to specific aspects of the monitored device 120 (e.g., a first micro chatbot 140 and a second micro chatbot 140 may be provided by respective virtual machines running on a single monitored device 120));
opening second chatrooms of the instant messaging service and joined by the selected second users, respectively (Sesha, see paragraph 0012, a given monitored device 120 may provide one or more micro chatbots 140 that are tailored to specific aspects of the monitored device 120 (e.g., a first micro chatbot 140 and a second micro chatbot 140 may be provided by respective virtual machines running on a single monitored device 120)); and


Regarding claim 3, Canton in view of Sesha teaches wherein the selecting of the second users comprises:
allocating a query field of the query message by analyzing content of the query message or allocating the query field of the query message in response to an input or a selection from the first user (Sesha, see paragraph 0017, Based on the information type requested by the user, and the devices identified as related to that information, the chatbot identifier 132 may query the resource map 150 to identify micro chatbots 140 available to provide responses to the user's query); and
selecting, as the second users, users to which the allocated query field is designated as a special field (Sesha, see paragraph 0017, In embodiments where the user directly queries an activated micro chatbot 140, the chatbot identifier 132 may forward formatted queries directly to an addressed micro chatbot 140).

Regarding claims 4 and 17, Canton in view of Sesha teaches wherein the forwarding of the query message outside of the first chatroom to the second users comprises:
creating a page outside of the first chatroom and that is accessible by a plurality of unspecific users (Sesha, see paragraph 0017, Based on the information type 
displaying the query message on the page (Sesha, see paragraph 0017, In embodiments where the user directly queries an activated micro chatbot 140, the chatbot identifier 132 may forward formatted queries directly to an addressed micro chatbot 140).

Regarding claim 5, Canton in view of Sesha teaches wherein the creating of the page comprises:
allocating a query field of the query message by analyzing content of the query message or allocating the query field of the query message in response to an input or a selection from the first user (Sesha, see paragraph 0017, Based on the information type requested by the user, and the devices identified as related to that information, the chatbot identifier 132 may query the resource map 150 to identify micro chatbots 140 available to provide responses to the user's query), and
creating the page such that the query message is distinguishably displayed by the displaying for each allocated query field (Sesha, see paragraph 0017, In embodiments where the user directly queries an activated micro chatbot 140, the chatbot identifier 132 may forward formatted queries directly to an addressed micro chatbot 140).

Regarding claim 6, Canton in view of Sesha teaches further comprising:

displaying the at least one answer message in association with the query message on the page (Sesha, see paragraph 0038, At block 290, the master chatbot 130 displays, in a user interface on the administrative device 110, the summary. The summary includes a portion associated with an identifier for the master chatbot 130 and the summarization of the responses from the micro chatbots 140).

Regarding claim 7, Canton in view of Sesha teaches wherein the at least one answer message is displayed in association with the query message in the first chatroom (Sesha, see paragraph 0038, At block 290, the master chatbot 130 displays, in a user interface on the administrative device 110, the summary. The summary includes a portion associated with an identifier for the master chatbot 130 and the summarization of the responses from the micro chatbots 140).

Regarding claim 10, Canton in view of Sesha teaches wherein the forwarding of the query message outside of the first chatroom to the second users comprises:
selecting the second users from among users of the instant messaging service (Sesha, see paragraph 0012, a given monitored device 120 may provide one or more micro chatbots 140 that are tailored to specific aspects of the monitored device 120 (e.g., a first micro chatbot 140 and a second micro chatbot 140 may be provided by respective virtual machines running on a single monitored device 120));
opening a second chatroom of the instant messaging service and joined by the selected second users (Sesha, see paragraph 0012, a given monitored device 120 may 
forwarding the query message to the second chatroom (Sesha, see paragraph 0017, In embodiments where the user directly queries an activated micro chatbot 140, the chatbot identifier 132 may forward formatted queries directly to an addressed micro chatbot 140).

Regarding claim 12, Canton in view of Sesha teaches wherein the second users comprise users selected based on a query field of the query message from among users of the instant messaging service,
the query message is forwarded to each of second chatrooms opened for the second users, respectively (Sesha, see paragraph 0017, Based on the information type requested by the user, and the devices identified as related to that information, the chatbot identifier 132 may query the resource map 150 to identify micro chatbots 140 available to provide responses to the user's query), and
the at least one answer message includes an answer message created to include answer content input from the second users to the second chatrooms, respectively (Sesha, see paragraph 0017, In embodiments where the user directly queries an activated micro chatbot 140, the chatbot identifier 132 may forward formatted queries directly to an addressed micro chatbot 140).


the query message is displayed through a page created outside the first chatroom (Sesha, see paragraph 0017, Based on the information type requested by the user, and the devices identified as related to that information, the chatbot identifier 132 may query the resource map 150 to identify micro chatbots 140 available to provide responses to the user's query), and
the second users comprise a plurality of unspecific users accessing the page (Sesha, see paragraph 0017, In embodiments where the user directly queries an activated micro chatbot 140, the chatbot identifier 132 may forward formatted queries directly to an addressed micro chatbot 140).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619.  The examiner can normally be reached on Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHONG G KIM/Examiner, Art Unit 2457                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457